DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending for examination.
This Office action is FINAL.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/21/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes: (an) abstract idea(s).

	Claim 1 recites:
receiving, by a detection system, webpage data associated with user interactions, conducted using a plurality of client devices, with a website on a server computer, wherein the webpage data is associated with client device identifiers identifying the plurality of client devices and includes webpage temporal information related to the user interactions with the website;
receiving, by the detection system, assistance data from a user assistance system for a plurality of assistance requests, wherein the user assistance system receives, from a plurality of user devices, the assistance data during the plurality of assistance requests, and wherein the assistance data is associated with user identifiers identifying the plurality of user devices and includes assistance temporal information corresponding to the plurality of assistance requests;
assigning, by the detection system, a portion of the webpage data to each of the plurality of assistance requests based on the assistance data, thereby generating labeled webpage data, wherein each portion of the webpage data is associated with a matching user identifier and matching assistance temporal information, wherein the matching user identifier corresponds to one of the client device identifiers that matches one of the user identifiers, and the matching assistance temporal information corresponds to the one of the user identifiers;
analyzing the labeled webpage data to identify, in the portions of the webpage data, one or more key features that occur in the plurality of assistance requests at a frequency above a threshold;
based on the one or more key features, determining resolution data that specifies an action for resolving an error associated with the one or more key features; and
sending the resolution data to the server computer,
thereby causing the server computer to perform the action for resolving the error, the action including redirecting a webpage to a second webpage, prompting a user to reset a password, prompting the user to setup two factor authentication, prompting the user to sign-out then sign-in again to a user's account, highlighting a particular element on the webpage, or initiating a chat bot that presents a notification to the user.
	The ‘receiving’ limitations of # 1 and # 2 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “receiving” in the context of this claim encompasses a person merely gathering data, e.g. printed on paper.
	The ‘assigning’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “assigning” in the context of this claim encompasses the person merely grouping data printed on paper.
	The ‘analyzing’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “analyzing” in the context of this claim encompasses the person merely thinking about data.
	The ‘determining’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about a result.
	The ‘sending’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “sending” in the context of this claim encompasses the person merely sending data generically across a network.
	The ‘perform’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “performing” in the context of this claim encompasses the person merely using a generic highlighting feature on a display.  The Examiner notes that this particular claim limitation is conditional.
	
	Claim 2 merely further describes the webpage data claimed in Claim 1.

	Claim 3 merely further describes the matching user identifier claimed in Claim 1.

	Claim 4 recites:
creating, using the one or more key features, a key feature database for use with subsequent assistance requests.
	The ‘creating’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “creating” in the context of this claim encompasses the person merely writing a table on paper.

	Claim 5 recites:
receiving, from the user assistance system, current assistance data corresponding to a current assistance request;
identifying current webpage data of a web session corresponding to the current assistance request by comparing the current assistance data to the webpage data of the web session;
extracting a set of current features from the current webpage data;
comparing the set of current features to the one or more key features of the key feature database to identify one or more current key features that occur in the current webpage data; and
determining current resolution data based on the one or more current key features.
	The ‘receiving’ limitation of # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses the person merely gathering data, e.g. printed on paper.
	The ‘identifying’ limitation of # 10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about a result based on a comparison.
	The ‘extracting’ limitation of # 11 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “extracting” in the context of this claim encompasses the person merely circling data items on paper.
	The ‘comparing’ limitation of # 12 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “comparing” in the context of this claim encompasses the person merely thinking about a result based on a comparison.
	The ‘determining’ limitation of # 13 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about a result.

	Claim 6 recites:
providing the current resolution data to the user assistance system.
	The ‘providing’ limitation of # 14 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “providing” in the context of this claim encompasses the person merely sending data generically across a network.

	Claim 7 merely further describes the current resolution data claimed in Claim 5.

	Claim 8 recites:
wherein the assistance data includes resolution data associated with resolved requests of the plurality of assistance requests,
and wherein the computer-implemented method further comprises:
for each of the resolved requests, identifying a set of one or more key features in the webpage data assigned to the resolved requests; and
storing, in the key feature database, the set of one or more key features in association with corresponding resolution data, wherein the current resolution data is determined from the key feature database.
	# 15 above merely further describes the assistance data claimed in Claim 5.
	The ‘identifying’ limitation of # 16 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about data and performing an identification.
	The ‘storing’ limitation of # 17 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “storing” in the context of this claim encompasses the person merely writing down data on paper.

	Claim 9 recites:
wherein the current resolution data comprises at least one action and a certainty level indicating whether the at least one action resolves an error,
and wherein the computer-implemented method further comprises:
determining that the certainty level exceeds a predetermined threshold; and
providing the current resolution data to the server computer.
	# 18 above merely further describes the current resolution data claimed in Claim 5.
	The ‘determining’ limitation of # 19 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about a result.
	The ‘providing’ limitation of # 20 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “providing” in the context of this claim encompasses the person merely sending data generically across a network.

	Claim 10 merely further describes the current resolution data claimed in Claim 5.

	Claim 11 recites:
wherein the analyzing the labeled webpage data to identify the one or more key features comprises: identifying events from the labeled webpage data associated with each of the user identifiers at a time during a web session;
for each assistance request of the plurality of assistance requests, identifying a subset of the events that occurred within a time window of receipt of each assistance request, wherein the subset of the events is assigned to the assistance request; and
analyzing the subset of the events to identify the one or more key features.
	The ‘identifying’ limitations of # 21 and # 22 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about data and performing an identification.
	The ‘analyzing’ limitation of # 23 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “analyzing” in the context of this claim encompasses the person merely thinking about data.

	Claim 12 recites:
wherein the analyzing the labeled webpage data to identify the one or more key features comprises: identifying events from the labeled webpage data associated with each of the user identifiers during a web session;
identifying a subset of the events occurring at an anomalous rate that deviates from an expected amount based on historical web sessions; and
analyzing the subset of the events to identify the one or more key features.
	The ‘identifying’ limitations of # 24 and # 25 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about data and performing an identification.
	The ‘analyzing’ limitation of # 26 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “analyzing” in the context of this claim encompasses the person merely thinking about data.

	Claim 13 recites:
wherein the analyzing the labeled webpage data to identify the one or more key features comprises: identifying events from the labeled webpage data associated with each of the user identifiers at a time during a web session; 
identifying a subset of the events correlated with web sessions that do not reach a target stage of the website; and
analyzing the subset of the events to identify the one or more key features.
	The ‘identifying’ limitations of # 27 and # 28 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about data and performing an identification.
	The ‘analyzing’ limitation of # 29 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “analyzing” in the context of this claim encompasses the person merely thinking about data.

	Claim 14 recites:
receiving, by a detection system, a user identifier from a user assistance computer in response to a user of a client device requesting assistance for a website from the user assistance computer;
determining, by the detection system, webpage data for a web session of the website, wherein the webpage data is stored in a database based on the user identifier;
extracting, by the detection system, features from the webpage data;
querying, by the detection system, using the extracted features, a key feature database to identify one or more key features corresponding to the extracted features;
based on the one or more key features, determining, by the detection system, resolution data that specifies an action for resolving an error associated with the one or more key features; and
sending, by the detection system, the resolution data to the user assistance computer,
thereby causing the user assistance computer to perform the action for resolving the error, the action including redirecting a webpage to a second webpage, prompting the user to reset a password, prompting the user to setup two factor authentication, prompting the user to sign-out then sign-in again to a user's account, highlighting a particular element on the webpage, or initiating a chat bot that presents a notification to the user.
	The ‘receiving’ limitation of # 30 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses a person merely gathering data, e.g. printed on paper.
	The ‘determining’ limitations of # 31 and # 34 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about data and coming up with (a) determination(s).
	The ‘extracting’ limitation of # 32 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “extracting” in the context of this claim encompasses the person merely circling data items on paper.
	The ‘querying’ limitation of # 33 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “querying” in the context of this claim encompasses the person merely thinking about data and performing an identification.
	The ‘sending’ limitation of # 35 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “sending” in the context of this claim encompasses the person merely sending data generically across a network.
	The ‘perform’ limitation of # 36 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “performing” in the context of this claim encompasses the person merely using a generic highlighting feature on a display.  The Examiner notes that this particular claim limitation is conditional.

	Claim 15 merely further describes the one or more key features claimed in Claim 14.

	Claim 16 merely further describes a) the key feature database and b) the resolution data, both claimed in Claim 14.

	Claim 17 merely further describes a) the one or more key features and b) the determining step # 31 above, both claimed in Claim 14.

	Claim 18 merely further describes a) the multiple key features and b) the threshold amount, both claimed in Claim 17.

	Claim 19 recites:
updating which key features are associated with which resolution data based on subsequent assistant data, wherein the updating includes reducing a number of key features that are associated with the resolution data.
	The ‘updating’ limitation of # 37 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “updating” in the context of this claim encompasses the person merely changing a data set / group on paper.

	Claim 20 merely further describes the extracting step claimed in Claim 16.

	Claim 21 recites:
wherein the extracting the features from the webpage data comprises: identifying, by the detection system, events in the webpage data associated with the user identifier at a time during a web session; and
identifying, by the detection system, a subset of the events that occurred within a time window of receipt of each assistance request, wherein the features are extracted from the subset of the events.
	The ‘identifying’ limitations of # 38 and # 39 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about data and performing an identification.

	Claim 22 recites:
wherein the resolution data further comprises a certainty level indicating whether the action resolves the error,
and wherein the computer-implemented method further comprises:
determining that the certainty level exceeds a predetermined threshold; and
providing the resolution data to a server computer associated with the website.
	# 40 above merely further describes the resolution data claimed in Claim 14.
	The ‘determining’ limitation of # 41 above, as claimed, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about data and coming up with (a) determination(s).
	The ‘providing’ limitation of # 42 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “providing” in the context of this claim encompasses the person merely sending data generically across a network.

	Claim 23 merely further describes the resolution data claimed in Claim 14.

	Claim 24 recites:
receiving, by a detection system, webpage data associated with a user interaction, conducted using a client device, with a website on a server computer, wherein the webpage data includes an error and webpage temporal information related to the error;
extracting, by the detection system, features from the webpage data;
querying, by the detection system, using the extracted features, a key feature database to identify one or more key features corresponding to the extracted features;
based on the one or more key features, determining, by the detection system, resolution data that specifies an action for resolving an error associated with the one or more key features and a certainty level indicating whether the action resolves the error;
determining, by the detection system, whether or not the certainty level exceeds a predetermined threshold; and
if the certainty level exceeds the predetermined threshold, sending, by the detection system, the resolution data to the server computer,
thereby causing the server computer to perform the action for resolving the error, the action including redirecting a webpage to a second webpage, prompting a user to reset a password, prompting the user to setup two factor authentication, prompting the user to sign-out then sign-in again to a user's account, highlighting a particular element on the webpage, or initiating a chat bot that presents a notification to the user.
	The ‘receiving’ limitation of # 43 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “receiving” in the context of this claim encompasses a person merely gathering data, e.g. printed on paper.
	The ‘extracting’ limitation of # 44 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “extracting” in the context of this claim encompasses the person merely circling data items on paper.
	The ‘querying’ limitation of # 45 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “querying” in the context of this claim encompasses the person merely thinking about data and performing an identification.
	The ‘determining’ limitations of # 46 and # 47 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about data and coming up with (a) determination(s).
	The ‘sending’ limitation of # 48 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “sending” in the context of this claim encompasses the person merely sending data generically across a network.
	The ‘perform’ limitation of # 49 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “performing” in the context of this claim encompasses the person merely using a generic highlighting feature on a display.  The Examiner notes that this particular claim limitation is conditional.

	Claim 25 merely further describes the one or more key features claimed in Claim 24.

	Claim 26 merely further describes a) the key feature database and b) the resolution data, both claimed in Claim 24.

	Claim 27 recites:
wherein the determining the certainty level includes: determining an amount of the extracted features that are stored in the key feature database in association with the action.
	The ‘determining’ limitation of # 50 above, as claimed, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person merely thinking about data and coming up with (a) determination(s).

	Claim 28 recites:
updating which key features are associated with which resolution data based on subsequent assistant data, wherein the updating includes reducing a number of key features that are associated with the resolution data.
	The ‘updating’ limitation of # 51 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “updating” in the context of this claim encompasses the person merely changing a data set / group on paper.

	Claim 29 recites:
wherein the extracting the features from the webpage data further comprises: identifying events from the webpage data;
identifying a subset of the events that occur at an anomalous rate in a population of web sessions, wherein the anomalous rate deviates from an expected amount based on historical web sessions; and
analyzing the subset of the events to identify the one or more key features.
	The ‘identifying’ limitations of # 52 and # 53 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “identifying” in the context of this claim encompasses the person merely thinking about data and performing an identification.
	The ‘analyzing’ limitation of # 54 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “analyzing” in the context of this claim encompasses the person merely thinking about data.

	Claim 30 merely further describes the webpage data claimed in Claim 24.

	Claim 31 merely further describes the resolution data claimed in Claim 24.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recites these additional elements:
a detection system (Claims 1, 14, and 24),
a plurality of client devices (Claims 1, 14, and 24),
a server computer (Claims 1 and 24),
a user assistance system (Claim 1),
a plurality of user devices (Claim 1), and
a user assistance computer (Claim 14).
	These elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than components comprising mere instructions to apply the exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the aforementioned additional elements amount to no more than components comprising mere instructions to apply the exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	Additionally, per MPEP 2106.05(d)(II), the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, as in the case of the claims of the instant application:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).

	For at least the reasoning provided above, Claims 1-31 are patent ineligible.


Allowable Subject Matter
Claims 1, 14, and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Claims 2-13, 15-23, and 25-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 14, and 24 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…assigning, by the detection system, a portion of the webpage data to each of the plurality of assistance requests based on the assistance data, thereby generating labeled webpage data, wherein each portion of the webpage data is associated with a matching user identifier and matching assistance temporal information, wherein the matching user identifier corresponds to one of the client device identifiers that matches one of the user identifiers, and the matching assistance temporal information corresponds to the one of the user identifiers;…”
Claim 14: “…determining, by the detection system, webpage data for a web session of the website, wherein the webpage data is stored in a database based on the user identifier; extracting, by the detection system, features from the webpage data; querying, by the detection system, using the extracted features, a key feature database to identify one or more key features corresponding to the extracted features;…”
Claim 24: “…receiving, by a detection system, webpage data associated with a user interaction, conducted using a client device, with a website on a server computer, wherein the webpage data includes an error and webpage temporal information related to the error; extracting, by the detection system, features from the webpage data; querying, by the detection system, using the extracted features, a key feature database to identify one or more key features corresponding to the extracted features;…”


Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered, but they are not persuasive.

With regards to the 35 U.S.C. 101 rejections of Claims 1-31, the Remarks argue that even if, allegedly, Claims 1, 14, and 24 recite a judicial exception, Claims 1, 14, and 24 integrate the alleged judicial exception into a practical application where the claim applies, relies on, or uses "the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception."  As such, Claims 1, 14, and 24 are not an abstract idea, but are patent-eligible subject matter.

	However, the Examiner respectfully disagrees.

	As noted above in this Office action, the claim limitation of Claims 1, 14, and 24:
…sending…the resolution data to the…computer, thereby causing the…computer to perform the action for resolving the error, the action including redirecting a webpage to a second webpage, prompting a user to reset a password, prompting the user to setup two factor authentication, prompting the user to sign-out then sign-in again to a user's account, highlighting a particular element on the webpage, or initiating a chat bot that presents a notification to the user.
	is a conditional limitation.  As such, at least one of the conditions is asserted by the Examiner to be insignificant extra-solution activity; namely, where a person is merely using a generic highlighting feature on a display.  In other words, merely using a generic tool on a computer to perform a mental process still recites a mental process.  See MPEP 2106.04(a)(2)(III)(C)(3).
	Even assuming, arguendo, that the highlighting claim limitation is not being considered, other conditions are also asserted by the Examiner to be insignificant extra-solution activity where the person is using a generic computer tool to perform a mental process:
prompting a user to reset a password: a person notifies the user by word-of-mouth, email, or using a generic display prompt,
prompting the user to setup two factor authentication: a person notifies the user by word-of-mouth, email, or using a generic display prompt,
prompting the user to sign-out then sign-in again to a user's account: a person notifies the user by word-of-mouth, email, or using a generic display prompt, or
initiating a chat bot that presents a notification to the user: a person launches a generic program for notification.

	For at least the reasoning provided above, Claims 1-31 remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114